                                                                           FILED
                  IN THE UNITED STATES DISTRICT COURT                       MAY 3O2019
                      FOR THE DISTRICT OF MONTANA
                                                                            Clerk, U.S Courts
                             BUTTE DIVISION                                 District Of Montana
                                                                             Missoula Division



  UNITED STATES OF AMERICA,
                                                         CR 18-08- BU- DLC
                   Plaintiffs,
                                                              ORDER
      vs.

  GIOVANNI RASHAD LLOYD,

                   Defendant.


      Before the Court is Defendant Giovanni Rashad Lloyd's Unopposed Motion

for Leave to File Additional Sentencing Letters. (Doc. 97.)

      IT IS ORDERED that the motion (Doc. 97) is GRANTED. Lloyd may file

three additional sentencing letters.

      Dated this 30,4.day of May, 2019.




                                                Dana L. Christensen, Chief Judge
                                                United States District Court




                                          -1-
